Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), rendered June 29, 2000. The judgment convicted defendant, upon a jury verdict, of assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
On appeal from a judgment convicting him upon a jury verdict of assault in the third degree (Penal Law § 120.00 [2]), defendant contends that reversal is required because of an alleged error in Supreme Court’s charge on his justification defense. Defendant failed to object to any portion of the court’s charge and defendant’s contention is thus unpreserved for our review (see People v Thurston, 303 AD2d 980 [2003]; People v Folger, 292 AD2d 841 [2002], lv denied 98 NY2d 675 [2002]; see generally People v Robinson, 88 NY2d 1001 [1996]). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Scudder, EJ., Gorski, Centra, Green and Pine, JJ.